DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 10-13, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,462,746 and claims 2-3, 5-8 and 15 of US Patent No. 10/917,850. Although the claims at issue are not identical, they are not patentably distinct from each other because, they present a broader invention.
Regarding claim 1 of the present application, Patent No. 10,462,746 discloses  in claim 13 an electronic device comprising: 
a processor; and 
a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the electronic device to: 	
receive a first input related to a screen luminance setting of the electronic device; 
automatically analyze the screen luminance setting; and 
display an analysis result of the screen luminance setting, wherein the analysis result comprises information indicating that the screen luminance setting is improper, and a setting suggestion, wherein the setting suggestion corresponds to the screen luminance setting.
U.S. Patent No. 10,462,746, claim 13 does not disclose an electronic device and automatically analyze the screen luminance setting.
 However claim 13 discloses “a terminal” and the analysis result is related to a luminance; therefore, suggesting an automatic analysis of the screen luminance.
Therefore, it would have been obvious to modify claim 1 to include an electronic device, and automatically analyze the screen luminance setting, since the analysis results suggests a preceding analysis of a screen luminance. 
Regarding claim 13 of the present application, Patent No. 10,462,746 includes in claim 13 
a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to:
receive a first input related to a screen luminance setting of the apparatus;
automatically analyze the screen luminance setting; and
display an analysis result of the screen luminance setting, wherein the analysis result comprises information indicating that the screen luminance setting is improper, and a setting suggestion, wherein the setting suggestion corresponds to the screen luminance setting.
In U.S. Patent No. 10,462,746, claim 13 does not disclose a computer program product and automatically analyze the screen luminance setting.
 However claim 13 discloses “a terminal”, where terminals comprise processor and memory capable of executing instructions, and “local setting information” and modified “local setting information” that corresponds to first and second setting information; the analysis result is related to a luminance; therefore, suggesting an automatic analysis of the screen luminance.
Therefore, it would have been obvious to modify claim 1 to include a processor an memory that execute instructions, where a computer-readable medium can be used to execute the instructions disclosed in the claim, and  “local setting information” and modified “local setting information” correspond to first and second setting information with the predictable results of modifying the settings of an electronic device/terminal; and automatically analyze the screen luminance setting, since the analysis results suggests a preceding analysis of a screen luminance. 
Regarding claim 1 of the present application, Patent No. 10/917,850 discloses  in claim 8
an electronic device comprising: 
a processor; and 
a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the electronic device to: 	
receive a first input related to a screen luminance setting of the electronic device; 
automatically analyze the screen luminance setting; and 
display an analysis result of the screen luminance setting, wherein the analysis result comprises information indicating that the screen luminance setting is improper, and a setting suggestion, wherein the setting suggestion corresponds to the screen luminance setting.
Regarding claim 13 of the present application, Patent No. 10/917,850 discloses  in claim 15
a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to:
receive a first input related to a screen luminance setting of the apparatus;
automatically analyze the screen luminance setting; and
display an analysis result of the screen luminance setting, wherein the analysis result comprises information indicating that the screen luminance setting is improper, and a setting suggestion, wherein the setting suggestion corresponds to the screen luminance setting.

Claims 5 and 16 corresponds to claim 2 in Patent No. 10/917,850.
Claims 8 and 18 corresponds to claim 3 in Patent No. 10/917,850.
Claims 10  and 20 corresponds to claim 6  in Patent No. 10/917,850.
Claims 11 and 19 corresponds to claim 5  in Patent No. 10/917,850.
Claim 12  corresponds to claim 7  in Patent No. 10/917,850.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN102014371 (Zhu et al., hereinafter Zhu) in view of US 20110050914 A1 (Yutaka Kiuchi, hereinafter Kiuchi).
	Regarding claim 1, Zhu discloses an electronic device (paragraphs 1 and 5, “mobile terminal” and “mobile phone terminal”) comprising: 
a processor (paragraphs 1 and 5, “mobile terminal” and “mobile phone terminal”, where “mobile phone terminal” inherently comprise processor); and 
a memory a memory (paragraphs 1 and 5, “mobile terminal” and “mobile phone terminal”, where “mobile phone terminal” inherently comprise memory) coupled to the processor and configured to store programming instructions that, when executed by the processor (paragraphs 1 and 5, “mobile terminal” and “mobile phone terminal”, where the memory is inherently coupled to the processor inherently execute programing instructions stored in the memory), cause the electronic device to: 
receive a first input related to a [screen luminance] setting of the electronic device (paragraph 24, “Mobile terminal configuration automatic probe…will probe to the user’s mobile phone terminal APN settings…input to the mobile terminal setting error automatic probe module…”, where the examiner is assuming the setting is inputted/set by the user, since there it is not clear in the claim who/what is performing the first input); 
automatically analyze the first [screen luminance] setting (paragraph 24, “Mobile terminal configuration automatic probe…will probe to the user’s mobile phone terminal APN settings…input to the mobile terminal setting error automatic probe module…”, where the analysis result is a determination of a  setting error inputted/set by the user); 
display an analysis result of the [screen luminance] setting (paragraphs 2 and  24, “find the user phone terminal is set incorrectly, it can alert the user via SMS…” and  “mobile phone users get an error message terminal, and is presented to the end user through the report.”, where “SMS” messages are presented on user’s mobile terminal display), where the analysis result comprises information indicating that the [screen luminance] setting is improper (paragraph 24, “Mobile terminal configuration automatic probe…will probe to the user’s mobile phone terminal APN settings…input to the mobile terminal setting error automatic probe module…”, where the analysis result is a determination of an  setting error inputted/set by the user); 
Zhu does not specifically disclose a setting suggestion an where the setting corresponds to the  screen luminance setting.
In related art concerning image processing apparatus and method, Kiuchi discloses where the setting corresponds to the  screen luminance setting (pars. 58-63, “the adjustment of diaphragm amount (luminance)… which is typical examples of the image setting”; “these index values, right and wrong of the imaging setting of the imaging apparatus is reflected, the user adjusts the image setting of the imaging apparatus 8 so that the displayed index values indicate more optimal values, thereby allowing the user to easily perform the optimal image setting for the imaging apparatus 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the setting corresponds to the  screen luminance setting with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by proving setting suggestions to the user regarding the luminance settings, it makes it easier for the user to make the correct changes without wasting a lot of time and without getting frustrated.  
Regarding claim 13, Zhu discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor (paragraphs 1 and 5, “mobile terminal” and “mobile phone terminal”, where the memory is inherently coupled to the processor inherently execute programing instructions stored in the memory), cause an apparatus to: 
receive a first input related to a [screen luminance] setting of the apparatus setting information for (paragraph 24, “Mobile terminal configuration automatic probe…will probe to the user’s mobile phone terminal APN settings…input to the mobile terminal setting error automatic probe module…”, where the setting is inputted/set by the user); 
automatically analyze the [screen luminance] setting (paragraph 24, “Mobile terminal configuration automatic probe…will probe to the user’s mobile phone terminal APN settings…input to the mobile terminal setting error automatic probe module…”, where the analysis result is a determination of a  setting error inputted/set by the user); 
display an analysis result of the [screen luminance] setting (paragraphs 2 and  24,  “mobile phone users get an error message terminal, and is presented to the end user through the report.”, where “SMS” messages are presented on user’s mobile terminal display), where the analysis result comprises information indicating that the [screen luminance] setting is improper  (paragraphs 2 and  24, “find the user phone terminal is set incorrectly, it can alert the user via SMS…”). 
Zhu does not specifically disclose a setting suggestion, where the setting and the setting suggestion corresponds to the screen luminance setting.
Kiuchi discloses where the setting corresponds to the  screen luminance setting (pars. 58-63, “the adjustment of diaphragm amount (luminance)… which is typical examples of the image setting”; “these index values, right and wrong of the imaging setting of the imaging apparatus is reflected, the user adjusts the image setting of the imaging apparatus 8 so that the displayed index values indicate more optimal values, thereby allowing the user to easily perform the optimal image setting for the imaging apparatus 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the setting corresponds to the  screen luminance setting with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by proving setting suggestions to the user regarding the luminance settings, it makes it easier for the user to make the correct changes without wasting a lot of time and without getting frustrated. 
	Regarding claims 2 and 14, Zhu and Kiuchi disclose all the limitations of claims 1 and 13, respectively. 
	Zhu does not specifically disclose where the improper screen luminance setting comprises a screen luminance of the electronic device not being adjusted according to ambient light.
Kiuchi discloses where the improper screen luminance setting comprises a screen luminance of the electronic device not being adjusted according to ambient light (par. [0058], “the adjustment of diaphragm amount (luminance)…of the image setting…. When the lighting environment changes during measurement (for example, when sunlight is used as illuminating light)…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the improper screen luminance setting comprises a screen luminance of the electronic device not being adjusted according to ambient light with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by proving setting suggestions to the user regarding the luminance settings based on the changes of ambient light, it makes it easier for the user to make the correct changes in illuminance when the display gets darkened or too bright without wasting a lot of time changing the settings and without getting frustrated.
Regarding claims 4 and 15, Zhu and Kiuchi disclose all the limitations of claims 1 and 13, respectively. 
Zhu does not specifically  disclose where the programming instructions further cause the electronic device to: display the information indicating that the screen luminance setting is improper on a first interface and responsive to receiving a second input display the setting suggestion on a second interface.
Kiuchi discloses where  the programming instructions further cause the electronic device to: display the information indicating that the screen luminance setting is improper on a first interface (Fig. 5, “luminance display window 330” or pars. [0079]-[0080], “condition is not satisfied, the effective luminance value indication 3301 is displayed in "red"); and responsive to receiving a second input (par. [0074], “the user adjusts the diaphragm ring of the imaging apparatus …”), display the setting suggestion on a second interface (par. [0078], “FIGS. 3 and 4, the effectiveness upper limit indicating bar 336 is displayed in association with a position of "100.0%", and the effectiveness lower limit indicating bar 338 is displayed in association with a position of "60.0%". That is, in the case where only the threshold range (threshold values) concerning the effective luminance value is set as the determination condition” corresponding to a different interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the programming instructions further cause the electronic device to: display the information indicating that the screen luminance setting is improper on a first interface and responsive to receiving a second input display the setting suggestion on a second interface with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that input and output interfaces exist in many forms such as lights, buttons, microphones, speakers, touch displays among others. Therefore, they constitute a mere designer’s choice consideration. 
Regarding claims 5 and 16, Zhu and Kiuchi disclose all the limitations of claims 1 and 13, respectively. 
Zhu does not specifically disclose where the programming instructions further cause the electronic device to: receive a second input; and configure the screen luminance according to the second input.
Kiuchi discloses where the programming instructions further cause the electronic device to:
receive a second input (par. [0074], “the user adjusts the diaphragm ring of the imaging apparatus …”); and
configure the screen luminance according to the second input [par. 0074], “…so that the effective luminance value indication 3301 in the luminance display window 330 exhibits a higher value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the programming instructions further cause the electronic device to: receive a second input; and configure the screen luminance according to the second input with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by scaling up or down can be done as needed based on the ambient light conditions at a particular time, so that corrective changes in illuminance can be realized when the display gets darkened or too bright without wasting a lot of time changing the settings and without getting frustrated.
Regarding claims 6 and 17, Zhu and Kiuchi disclose all the limitations of claims 5 and 16, respectively. 
	Zhu does not specifically  disclose where the analysis result is displayed on a first interface, and where the second input is received from a second interface.
Kiuchi discloses where the analysis result is displayed on a first interface (Fig. 5, “luminance display window 330” or par. [0080], “condition is not satisfied, the effective luminance value indication 3301 is displayed in "red"), and where the second input is received from a second interface (par. [0074], “the user adjusts the diaphragm ring of the imaging apparatus …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the analysis result is displayed on a first interface, and where the second input is received from a second interface with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that input and output interfaces exist in many forms such as lights, buttons, microphones, speakers, touch displays among others. Therefore, they constitute a mere designer’s choice consideration.
Regarding claims 7 and 18, Zhu and Kiuchi disclose all the limitations of claims 5 and 16, respectively. 
Zhu does not specifically disclose where the second input comprises an indication of a user pressing a button on a user interface.
Kiuchi discloses where the second input comprises an indication of a user pressing a button on a user interface (par. [0074], “diaphragm ring”, where a button is a mere designer’s choice for input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the second input comprises an indication of a user pressing a button on a user interface with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that buttons, dials, rings, levers, displays, voice, keys are a few of many types of interfaces to input information.
	Regarding claim 8, Zhu and Kiuchi disclose all the limitations of claim 5. 
	Zhu does not specifically disclose where the second input is an input on a user interface which comprises the setting suggestion.
Kiuchi discloses where the second input is an input on a user interface which comprises the setting suggestion (pars. 58-63, “the adjustment of diaphragm amount (luminance)… which is typical examples of the image setting”; “these index values, right and wrong of the imaging setting of the imaging apparatus is reflected, the user adjusts the image setting of the imaging apparatus 8 so that the displayed index values indicate more optimal values, thereby allowing the user to easily perform the optimal image setting for the imaging apparatus 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the second input is an input on a user interface which comprises the setting suggestion with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by proving setting suggestions to the user regarding the luminance settings, it makes it easier for the user to make the correct changes without wasting a lot of time and without getting frustrated.  
Regarding claims 10 and 20, Zhu and Kiuchi disclose all the limitations of claims 1 and 13, respectively. 
Zhu does not specifically disclose where the programming instructions further cause the electronic device to:
obtain a recommended setting information set, wherein the recommended setting information set comprises recommended setting information;
receive a second input to accept the recommended setting information set; and
configure the screen luminance according to the recommended setting information set in response to the second input.
Kiuchi discloses where  the programming instructions further cause the electronic device to:
obtain a recommended setting information set, where the recommended setting information set comprises recommended setting information (pars. 58-63, “the adjustment of diaphragm amount (luminance)… which is typical examples of the image setting”; “these index values, right and wrong of the imaging setting of the imaging apparatus is reflected, the user adjusts the image setting of the imaging apparatus 8 so that the displayed index values indicate more optimal values, thereby allowing the user to easily perform the optimal image setting for the imaging apparatus 8”);
receive a second input to accept the recommended setting information set (par. [0074], “the user adjusts the diaphragm ring of the imaging apparatus …”, where a set can be comprised of one element); and
configure the screen luminance according to the recommended setting information set in response to the second input (par. [0074], “the user adjusts the diaphragm ring of the imaging apparatus …” and par. [0080], “the effective luminance value indication 3301 is displayed in "green").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kiuchi’s teachings where the programming instructions further cause the electronic device to: obtain a recommended setting information set, wherein the recommended setting information set comprises recommended setting information; receive a second input to accept the recommended setting information set; and configure the screen luminance according to the recommended setting information set in response to the second input with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that luminance settings are one of the settings that can be changed in in an electronic device. Also, by proving setting suggestions to the user regarding the luminance settings, it makes it easier for the user to make the correct changes without wasting a lot of time and without getting frustrated.

Claims 3, 9, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kiuchi and further in view of CN 102819223 A (Xu et al., hereinafter Xu).
Regarding claim 3, Zhu and Kiuchi disclose all the limitations of claim 1. 
Zhu does not specifically disclose where the setting suggestion comprises reducing power consumption of the electronic device. 
In related art concerning a control method and electronic device, Xu discloses where the setting suggestion comprises reducing power consumption of the electronic device (par. [0030], “it can generate the ‘off background light’ adjusting of setting change prompt information…”, where the background light application will save power after it is closed, as suggested by the prompt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the setting suggestion comprises reducing power consumption of the electronic device with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that any application that can be closed would save power. Where some applications luminance settings are one of the settings that can be changed in in an electronic device, where the power savings vary according to each application.
Regarding claim 9, Zhu and Kiuchi disclose all the limitations of claim 1. 
Zhu does not specifically disclose where the  setting suggestion comprises closing a background application.
Xu discloses where the setting suggestion comprises closing a background application (par. [0030], “it can generate the ‘off background light’ adjusting of setting change prompt information…”, where the background light application will save power after it is closed, as suggested by the prompt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the  setting suggestion comprises closing a background application with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that any application that can be closed would save power. Where some applications luminance settings are one of the settings that can be changed in in an electronic device, where the power savings vary according to each application. 
Regarding claims 11 and 19, Zhu and Kiuchi disclose all the limitations of claims 8 and 13, respectively. 
Zhu does not specifically disclose where the programming instructions further cause the electronic device to configure the screen luminance according to an application scenario.
Xu discloses where the programming instructions further cause the electronic device to configure the screen luminance according to an application scenario (par. [0021],[0023], “current application is a video play application, the video playing application supported by the adjusting function…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the programming instructions further cause the electronic device to configure the screen luminance according to an application scenario with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that illumination adjustments can be done for many applications including  video applications, so that the user can achieve optimal luminance configuration of the device when playing a video and in that manner enhance the usage experience. 
Regarding claim 12, Zhu, Kiuchi  and Xu disclose all the limitations of claim 11. 
Zhu does not specifically disclose where the application scenario comprises a video scenario, and wherein the programming instructions further cause the electronic device to configure the screen luminance to a fixed value.
Xu discloses where the application scenario comprises a video scenario, and wherein the programming instructions further cause the electronic device to configure the screen luminance to a fixed value (par. [0021]-[0023], “current application is a video play application…”, where the adjustment selected/set by the user is a fixed value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the application scenario comprises a video scenario, and wherein the programming instructions further cause the electronic device to configure the screen luminance to a fixed value with the settings automatic detection method disclosed by Zhu because of  ordinary skill in the art would have recognized that illumination adjustments can be done for many applications including  video applications, so that the user can achieve optimal luminance configuration of the device when playing a video and in that manner enhance the usage experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday- Friday from 8:00 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/ANGELICA M PEREZ/Examiner, Art Unit 2649                                                                                                                                                                                                        06/15/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649